Bboyles, C. J.
The defendant was convicted of the offense of possessing whisky. The evidence tending to connect her with that offense was wholly circumstantial and was not sufficient to exclude every reasonable hypothesis save that of her guilt. It follows that the verdict was unauthorized and that the court erred in overruling the certiorari.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.

G. G. Battle, for plaintiff in error.
John 8. McClelland, solicitor, John A. Boylcm, solicitor-general, J. W. LeCraw, contra.